-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated April 28, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/EP2017/062245 filed on 05/22/2017, and claims foreign priority in Kingdom of Spain, application ESP201630661 filed on 05/23/2016. 
Claim Status
Claims 1-10 are pending and examined. Claims 1 and 3-6 were amended.
Withdrawn Claim Rejections — 35 USC § 112
	Rejections of claims 1-10 are withdrawn because rejections were obviated by claim amendments. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kourosh Salehi on May 9, 2022.
The application has been amended as follows:
In claim 4 line 2, replace “on a the solid” with --on the solid--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed subject matter is free of the prior art of record for the following reasons. The closest prior art of record is Brown (WO 2007/071082 A1, Published June 28, 2007 — of record in IDS dated 11/21/2018). The teachings of Brown are related to an active volatile liquid dispensing device comprising a gel and a separate source of active volatile liquid (Abstract). Active volatile liquid includes fragrances (page 1 lines 4-8). The gel comprises a volatile material, the emission of which causes the reduction in size of at least one physical property of the gel (page 1 lines 21-26). The gel equipped with the screening means, referred to as the primary gel, regardless of whether or not the source is a gel, has the function of progressively exposing more of the source to the atmosphere. The volatile material in the primary gel is there purely for the purpose of weight loss or physical shrinkage. It is selected from water or a blend of water and a water miscible organic solvent (paragraph bridging pages 2-3). Gels based on carrageenan have significant shrinkage and are particularly useful (page 3 lines 15-20). The source of the volatile active may be porous wick which draws volatile active from a reservoir, a volatile liquid behind a semi-permeable membrane, a sublimable material, or a gel. In the embodiment of Figure la, the device has the form of a shallow basin (1) having vertical sides, which is filled with a primary gel (2), this gel being able to shrink substantially through loss of solvent. On top of the primary gel (2) rests a plate (3), this plate moving down the basin as the gel shrinks, the solvent exiting from the gel via a series of ports (4) in the plate. Rising vertically from the center of the base of the basin is an essentially cylindrical projection (5). Formed circumferentially around the cylindrical surface of this projection is a series of indentations (6) which are filled with a fragrant secondary gel (7). A central port (8) in the plate (3) allows this projection to pass through, and as the gel (2) shrinks, the plate (3) moves downwards. The operation of the device is started by the removal of a protective foil (9) from the top of the device (page 7 lines 4-14).
The claims are not obvious over Brown for the following reasons. Brown’s device comprises carrageenan based gel (2) impregnated with a fragrance located in a basin (1), and an essentially cylindrical projection rising vertically from the center of the base of the basin where the gel (2) has a hole inside of which the protrusion (5) is placed and a series of indentations (6) which are filled with a fragrant secondary gel. Indentations (6) are physically separated from gel (2) and the fragrance located in indentations (6) would not be able to impregnate gel (2). The present claims require a container to house a liquid which impregnates the solid body with volatile substances. One of ordinary skill in the art would not have been motivated to modify
Brown’s device by modifying the indentations (6) in manner where the volatile substances held therein is able to impregnate the gel (2) because the purpose of gel (2) is to reduce in size and the purpose of the volatile material in gel (2) is purely for this purpose. The volatile material used in gel (2) is water or a combination of water with a water soluble organic solvent. The purpose of indentations (6) is to hold and release the active volatile material selected from insecticides, fungicides, odor counteractants, and fragrances. Based on the present specification paragraph 0013, a solid body could be made from a solid gel of carrageenan type. Brown teaches a gel made from carrageenan, thus Brown’s gel meets the limitation that requires a solid body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma - Pipic whose telephone number is (571)270-7459. The examiner can normally be reached on M-F 9:00am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617